From Chowan.
Mary Haskins, the devisee for life, died in 1792, having devised the lands to her son John Haskins in fee. John Haskins died in 1793, having devised the lands to his daughter (414) Anne, since intermarried with Thomas Satterfield, the defendant, who had been in possession of the lands from 1793 to the bringing of this suit in 1808.
The defendant has been in possession, claiming under the devise to his wife, fifteen years before the commencement of this suit. When his possession commenced, Jeremiah Coffield was of full age, and labored under no disability, so that the only question in the case is, Whether the devise to the defendant's wife be such color of title that seven years' possession under it bars the right of entry. The Court are of opinion that the devise is good color of title, and that judgment be given for the defendant. *Page 279